Filed 3/29/22 P. v. Thompson CA5

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not certif ied f or publication or
ordered published, except as specif ied by rule 8.1115(b). This opinion has not been certif ied f or publication or ordered pub lished f or
purposes of rule 8.1115.




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                          FIFTH APPELLATE DISTRICT

    THE PEOPLE ,
                                                                                                          F083075
            Plaintiff and Respondent,
                                                                                         (Super. Ct. No. CF96571402)
                       v.

    ALLEN CORTEZ THOMPSON,                                                                             OPINION
            Defendant and Appellant.



                                                          THE COURT*
          APPEAL from an order of the Superior Court of Fresno County. Gary D. Hoff,
Judge.
          UnCommon Law and Alec Weiss for Defendant and Appellant.
          Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Julie A. Hokans and Galen N. Farris, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                                -ooOoo-




*         Before Levy, Acting P. J., Poochigian, J. and DeSantos, J.
           In this appeal, appellant Allen Cortez Thompson seeks the reversal of a trial court
decision declining to recall his sentence pursuant to Penal Code1 section 1170,
subdivision (d). Appellant wants the opportunity to present evidence to the trial court on
the issue of his eligibility for a recall of his sentence. The Attorney General does not
oppose this request and believes appellant should be allowed to present evidence to the
trial court. Due to a very recent change in the law governing this matter, we reverse the
trial court’s decision refusing to recall appellant’s sentence, and remand this matter for
further proceedings.
                                        BACKGROUND
           In 1997, appellant pled nolo contendere to robbery in the second degree (§§ 211,
212.5, subd. (c)); kidnapping for the purpose of committing a robbery (§ 209, subd. (b)
[Stats. 1990, ch. 55, § 3]);2 willful discharge of a firearm (§ 246.3 [Stats. 1988, ch. 1275,
§ 1]); and for being a felon in possession of a firearm (former § 12021, subd. (a)(1)
[Stats. 1995, ch. 178, § 1]). After a prior serious felony (§ 667, subd. (a)) and a firearm
use enhancement (§ 12022.5) were also applied, appellant received a sentence of 33 years
to life.
           On March 16, 2020, Ralph Diaz, then Secretary of the Department of Corrections
and Rehabilitation (CDCR), sent a letter to the Fresno County Superior Court
recommending appellant’s sentence be recalled and he be resentenced pursuant to § 1170,
subdivision (d). On May 19, 2020, a letter was sent by Fresno County Superior Court
Judge Gary Hoff, stating he declined to accept the recommendation to recall and
resentence appellant, concluding the interests of justice would not be served by revisiting
the original sentence. Although the letter included a “cc” line followed by appellant’s
name, the clerk’s certificate of mailing attached to the letter shows the letter was sent


1          All further statutory references are to the Penal Code.
2          Where relevant, citations to previous versions of the statutes have been provided.


                                                2.
only to the CDCR and the Fresno County District Attorney. Appellant did not learn the
request to recall his sentence had been denied until early August 2020. As a result, a
notice of appeal was not filed within the normal statutory period following the trial
court’s decision not to recall his sentence.
       Appellant thereafter filed a petition for writ of habeas corpus with this court
asking for permission to file a belated notice of appeal to challenge the decision of the
trial court. That petition was granted on June 17, 2021 (In re Thompson (F081912)
[nonpub. order]). Appellant filed a timely notice of appeal on July 20, 2021.
                                      DISCUSSION
       Until January 1, 2022, section 1170, subdivision (d)(1) provided in relevant part:

       “When a defendant subject to this section or subdivision (b) of
       Section 1168 has been sentenced to be imprisoned in the state prison or a
       county jail pursuant to subdivision (h) and has been committed to the
       custody of the secretary or the county correctional administrator, the court
       may, within 120 days of the date of commitment on its own motion, or at
       any time upon the recommendation of the secretary or the Board of Parole
       Hearings in the case of state prison inmates, … recall the sentence and
       commitment previously ordered and resentence the defendant in the same
       manner as if he or she had not previously been sentenced, provided the new
       sentence, if any, is no greater than the initial sentence.…” (Stats. 2018,
       ch. 1001, § 2.)
Recently, various District Courts of Appeal have contemplated whether certain
constitutional protections are owed to individuals who, either on their own initiative, or
because of recommendations from relevant authorities, seek to have their sentences
recalled. (See People v. Pillsbury (2021) 69 Cal.App.5th 776; People v. Williams (2021)
65 Cal.App.5th 828; People v. McCallum (2020) 55 Cal.App.5th 202.) A significant
change in the statutory framework addressing procedures for recalling a sentence now
changes that discussion.
       Specifically, the language quoted above is no longer part of section 1170. As of
January 1, 2022, the language has been incorporated into the newly enacted


                                               3.
section 1170.03, with additional language on how courts should proceed when a
recommendation to recall a sentence is made. The language formerly part of
section 1170, subdivision (d), is now found in section 1170.03, subdivision (a).
However, additional language provides the trial court must state on the record the reasons
for either granting or denying a request to recall a sentence, and resentencing “shall not
be denied, nor a stipulation rejected, without a hearing,” where the parties could address
the trial court’s intent to either deny resentencing or reject a stipulation. (§ 1170.03,
subd. (a)(6–8).) Of particular significance here is the following new language:

       “If a resentencing request pursuant to subdivision (a) is from the Secretary
       of the Department of Corrections and Rehabilitation, the Board of Parole
       Hearings, a county correctional administrator, a district attorney, or the
       Attorney General, all of the following shall apply:

       “(1) The court shall provide notice to the defendant and set a status
       conference within 30 days after the date that the court received the request.
       The court’s order setting the conference shall also appoint counsel to
       represent the defendant.

       “(2) There shall be a presumption favoring recall and resentencing of the
       defendant, which may only be overcome if a court finds the defendant is an
       unreasonable risk of danger to public safety, as defined in subdivision (c) of
       Section 1170.18.” (§ 1170.03, subd. (b).)
       When enacting section 1170.03, the Legislature stated its intent that trial courts
give deference to recommendations coming from the CDCR since that entity has already
given “scrutiny” to the issue before making the recommendation. As a result, trial courts
should “ensure that each referral be granted the court’s consideration by setting an initial
status conference, recalling the sentence, and providing the opportunity for resentencing
for every felony conviction referred by one of these entities.” (Stats. 2021, ch. 719,
§ 1(h).) The Legislature further stated this process should be made available, “regardless
of the date of the offense or conviction.” (Id. at § 1(i).)
       Because section 1170.03 addresses the availability of a hearing and the
appointment of counsel when a sentence is recalled following a recommendation from the

                                              4.
Secretary of the CDCR, we will not address whether appellant’s constitutional due
process rights were violated here. The decision of the trial court is reversed and this
matter is remanded for further proceedings consistent with section 1170.03.
                                     DISPOSITION
       The trial court’s decision not to recall appellant’s sentence is reversed. This
matter is remanded to the trial court for further proceedings consistent with
section 1170.03. If appellant is resentenced following those proceedings, the court shall
forward new abstracts of judgment to the appropriate authorities.




                                             5.